DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “control unit” in claims 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2920474 A1 to Beddok et al. (Beddok) in view of JP 2015/202832 A to Honda et al. (Honda). Machine translations of both references was relied upon for the basis of this rejection.
In reference to claims 9 and 12, Beddok discloses a method for operating a motor vehicle having a drive unit which includes an internal combustion engine (10, Figs. 1-2) and an electric machine (20), a transmission (implicit) installed between the drive unit and an output, an electrical energy storage device (22, 24) interacting with the electric machine, and an exhaust gas aftertreatment system for treating exhaust gas of the internal combustion engine and having a particulate filter (16), the method comprising: discharging the electrical energy storage device in a charge-depleting mode of the electrical machine and charging of the electrical energy storage device when the electrical machine is operated like a generator, such that a state of charge of the electrical energy storage device moves between a lower limit value and an upper limit value (par. 0021), and if a regeneration requirement for the particulate filter of the exhaust gas aftertreatment system is detected, subjecting the particulate filter to regeneration, raising an exhaust gas temperature of the exhaust gas exiting the internal combustion engine to regenerate the particulate filter of the exhaust gas aftertreatment system (pars. 0022-0024), when a need for regenerating the particulate filter is detected (par. 0020), discharging the electrical energy storage device to a state of charge at a lower limit value in the charge-depleting mode of the electrical machine (par. 0021), in preparation for regenerating the particulate filter (par. 0020), and subsequently, to regenerate the particulate filter, operating the combustion engine at a defined operating point to raise the exhaust gas temperature while increasing torque provided by the internal combustion engine (pars. 0023-24), and operating the electric machine as a generator such that electrical energy, generated by the electric machine, is used in the process to at least one of charge the electrical energy storage device (par. 0022) and operate at least one auxiliary electrical load of the motor vehicle (“consumers”, par. 0018), but fails to explicitly disclose discharging the electrical energy storage device to a state of charge below the lower limit value and charging the electrical energy storage device up to a state of charge above the upper limit value. However, Honda discloses a similar system and method for a motor vehicle that, like Beddok, utilizes the heat generated by the engine during a charging operation to regenerate a filter (par. 0057). Honda further discloses discharging the electrical energy storage device to a state of charge below the lower limit value and charging the electrical energy storage device up to a state of charge above the upper limit value (par. 0007, Fig. 4). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of expanding the charging range disclosed by Honda into the Method of Beddok. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Honda teaches that the technique advantageously ensures sufficient time for regeneration and sufficient battery capacity when normal operation is resumed (pars. 0005, 0008).
In reference to claim 10, the modified Beddok teaches the method according to claim 9, further comprising, if the motor vehicle has at least one auxiliary electrical load, directly using any electrical energy generated by the electrical machine during the regeneration of the particulate filter, without intermediate storage, primarily for operating the at least one auxiliary electrical load within permissible operating limits thereof, and using any additional generated electrical energy for charging the electrical energy storage device (Beddok, par. 0018).
In reference to claim 14, the modified Beddok teaches the method according to claim 9, further comprising performing the regeneration of the particulate filter while the motor vehicle is moving, and, for that purpose, coupling the drive unit to the output and torque provided by the internal combustion engine is absorbed by the electric machine operated as the generator and by the output (Beddok; par. 0022).
In reference to claims 15 and 16, the modified Beddok teaches a control unit (Beddok; 30, Figs. 1-2) configured to operate a motor vehicle with a method that is substantively identical to what is recited in claim 9 (see rejection above; the same rationale applies).
	In reference to claim 17, the modified Beddok teaches a method substantively identical to what is recited in claim 9 (see rejection above; the same rationale applies).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Beddok as applied to claim 10 above, and further in view of DE 102014220860 A1 to Zillmer et al. (Zillmer). A machine translation of Zillmer was relied upon for the basis of this rejection.
In reference to claim 11, the modified Beddok teaches the method according to claim 10, but fails to explicitly disclose driving an electric motor of a compressed-air compressor of a compressed-air system of the motor vehicle. However, Zillmer discloses a similar system and method for a motor vehicle that, like the modified Beddok, utilizes the heat generated by the engine during a charging operation to regenerate a filter. Additionally, Zillmer teaches an electrical power-consuming air conditioning compressor unit (9, par. 0098). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a known air conditioning compressor unit, such as the one disclosed by Zillmer as an electrical consumer in the discharging phase of the modified Beddok. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Beddok teaches that any electrical consuming device may be used for the discharging operation (par. 0008).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Beddok as applied to claim 9 above, and further in view of US 2019/0390620 A1 to Dudar (Dudar).
In reference to claim 13, the modified Beddok teaches the method according to claim 9, but fails to explicitly disclose performing the regeneration of the particulate filter when the motor vehicle is stationary. However, Dudar discloses a similar system and method for a motor vehicle that, like the modified Beddok, utilizes the heat generated by the engine during a charging operation to regenerate a filter. Dudar further discloses performing the regeneration of the particulate filter when the motor vehicle is stationary, and, for that purpose, decoupling the drive unit from the output and torque provided by the internal combustion engine is absorbed by the electric machine operated as the generator (pars. 0051-0055). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique disclosed by Dudar into the method of the modified Beddok. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Dudar teaches that stationary regeneration advantageously prevents engine misfire (pars. 0002-0004).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 2805222 A1 and FR 2828710 A1 each disclose methods that appear to anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                           
29 September 2021